IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,888




EX PARTE ANTHONY R. BROWN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 21206A IN THE 86TH DISTRICT COURT
FROM KAUFMAN COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to life imprisonment.  The Fifth Court of Appeals affirmed his conviction.  Brown v. State,
No. 05-04-00872-CR (Tex. App. – Dallas, March 30, 2005, no pet.).
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to inform him of his right to file a pro se petition for discretionary review.
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to inform Applicant
of his right to file a pro se petition for discretionary review.  The trial court recommends that relief
be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Fifth Court of Appeals in Cause No. 05-04-00872-CR that affirmed his conviction
in Case No. 21206A from the 86th Judicial District Court of Kaufman County.  Applicant shall file
his petition for discretionary review with the Fifth Court of Appeals within 30 days of the date on
which this Court’s mandate issues.
 
Delivered:       April 9, 2008
Do not publish